DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2014/0186693 to Tyler et al.
With respect to claim 1, Tyler et al. teach a battery module 13 comprising a battery stack that includes: a plurality of batteries 45 stacked in a stack direction; and an inter-battery separator 62 disposed between two of the plurality of batteries 45 adjacent to each other in the stack direction of the plurality of batteries 45, 
wherein the inter-battery separator 62 includes: 
vertical part of a L-shape heat sinks 150 (a middle member); 
a first polymer base nanocomposite layer (a first side member) disposed on a first side of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction, the first polymer base nanocomposite layer (the first side member) being made of polypropylene (a 
a second polymer base nanocomposite layer (a second side member) disposed on a second side of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction, the second polymer base nanocomposite layer (the second side member) being made of a material that is superior in thermal insulation to the vertical part of the L-shape heat sinks 150 (the middle member) (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14). 

With respect to claim 7, Tyler et al. teach the battery module, wherein the middle member is made of aluminum, and the first side member and the second side member are each made of silicate nanocomposites (a heat insulating material) that is lower in thermal conductivity than a resin material (Tyler et al.: Sections [0043]-[0044]). 

With respect to claim 8, Tyler et al. teach the battery module, wherein a thickness of the first polymer base nanocomposite layer (the first side member) in the stack direction is substantially equal to a thickness of the second polymer base nanocomposite layer (the second side member) in the stack direction, and a thickness of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction 50% of a sum of the thickness of the first polymer base nanocomposite layer (the first side member) in the stack direction and the thickness of the second polymer base nanocomposite layer (the second side member) in the stack direction (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 9, Tyler et al. teach the battery pack comprising the battery module (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 10, Tyler et al. teach the battery module, comprising a housing 36 to house the battery stack including the plurality of batteries 45 stacked, wherein the bottom part of the L-shape heat sinks 150 (part of a component of the housing) is a restraint member configured to restrain the battery stack, and the vertical part of the L-shape heat sinks 150 (the middle member) is thermally coupled to the bottom part of the L-shape heat sinks 150 (the restraint member) (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0186693 to Tyler et al. in view of US Patent Application Publication 2009/0004553 to Nakamura. 
With respect to claim 2, Tyler et al. further teach the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]). 
Tyler et al. do not specifically teach the battery module, further comprising a side heat radiator disposed at a side of the battery stack in a direction orthogonal to both the stack direction and a height direction of the plurality of batteries, the side heat radiator extending in the stack direction, wherein the middle member is in contact with the side heat radiator. 
	However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein part of the radiation fins 21b disposed at a side of the battery stack 1 in a direction orthogonal to both the stack direction and a height direction of the plurality of batteries 31, the radiation fins 21b (the side heat radiator) extending in the stack direction (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 3, Tyler et al. do not specifically teach the battery module, wherein the side heat radiator is a restraint member configured to restrain the battery stack. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 4, Tyler et al. further teach the battery module, further comprising: an external terminal 66 or 68 disposed on a first side of each of the plurality of batteries 45 in the height direction, the plurality of batteries 45 being included in the battery stack; and the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]).
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the radiation fins 21b disposed around the battery pack 1, the radiation fins 21b is made of aluminum (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have radiation fins 21b (a lower heat radiator) of Nakamura disposed on a second side of the battery stack in the height direction, the radiation fins 21b (the lower heat radiator) of Nakamura being made of aluminum, wherein the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery, In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 


With respect to claim 5, Tyler et al. further teach the battery module, further comprising: an external terminal 66 or 68 disposed on a first side of each of the plurality of batteries 45 in the height direction, the plurality of batteries 45 being included in the battery stack; and the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]).
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the radiation fins 21b disposed around the battery pack 1, the radiation fins 21b is made of aluminum (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have radiation fins 21b (a upper heat radiator) of Nakamura disposed on a first side of the battery stack in the height direction, the radiation fins 21b (the upper heat radiator) of Nakamura being made of aluminum, wherein the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery, In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 


    PNG
    media_image1.png
    466
    419
    media_image1.png
    Greyscale
With respect to claim 6, Tyler et al. teach the battery module, comprising a side separator between two of the vertical part of the L shape heat sinks 150 (the middle members) adjacent to each other in the stack direction, the side separator being disposed along a surface of the radiation fins 21b (the side heat radiator) of Nakamura adjacent to the battery stack, wherein the first polymer base nanocomposite layer (the first side member) and the second polymer base nanocomposite layer (the second side member) are in contact with the side separator. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

Response to Arguments
Applicant’s arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant argues that it is clear that the partition 62 and the heat sink 150 are two distinct parts for different purposes in the battery module of Tyler, and it is unreasonable to combine them as one part. 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Tyler teaches “it should be noted that the U-shaped heat sinks 140 and the L-shaped heat sinks 152 may be descriptive of the cross-sectional views in FIGS. 13 and 14, but that the U-shaped heat sinks 140 and the L-shaped heat sinks 152 may actually extend around the container 60 of the battery module 13 and/or the housing 44 of the Li-ion battery cell 24. In other words, the U-shaped heat sinks 140 together and the L-shaped heat sinks 152 together may extend into and out of the presently illustrated cross-sectional views to form an open prismatic container (e.g., open at a top of the heat sinks) that is molded into the container 60.” in section [0060]. Therefore, the vertical portion of the L-shaped heat sinks 152 is molded into the container 60, which means they are together as one part. Further, claim 1 does not limit the inter-battery separator includes a middle member, a first side member and a second side member, wherein the three members are inseparable or integrated together.   

Applicant argues that the alleged middle member 152 of Tyler does not read on the middle member of the alleged inter-battery separator 62, because the alleged middle member 152 is not a middle member of the alleged inter-battery separator 62.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. The vertical portion of the L-shaped heat sinks 152 is molded into the container 60, which means the vertical portion of the L-shaped heat sinks 152 is a middle member of the partition 62. 

Applicant argues that nowhere in Tyler teaches the L-shaped heat sink 150 has a first polymer base nanocomposite layer and second polymer base nanocomposite layer, nowhere in Tyler teaches the alleged first side member is made of polypropylene that is superior in thermal insulation to the vertical portion of the L-shaped heat sinks 152.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Tyler also teaches “a container 60 with one or more partitions 62 that define compartments within the container. The container includes an electrically nonconductive polymeric material coated with a nanomaterial.” in section [0009] and “the container 60 may be injection molded around or integrally with other elements, such as a metal heat sink plate for thermal management, which will be described in detail with reference to later figures. Further, by utilizing nanomaterials in conjunction with the polymer base to form a nanocomposite, the container 60 may exhibit enhanced impermeability properties relative to polypropylene, PPS, or other polymers alone.” in section [0044]. Therefore, the polymer base nanocomposite material from on both surfaces of the vertical portion of the L-shaped heat sinks 152. Tyler also teach the heat sink plate is made of metal. It is known in the art that the conductivity of a metal would be higher than polypropylene. In other words, the first side member is made of polypropylene that is superior in thermal insulation to the vertical portion of the L-shaped heat sinks 152.
Therefore the rejections will be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/5/2022